                               Case 1:18-cr-00375-VSB Document 124 Filed 03/23/20 Page 1 of 1



RA                                Peckar & Abramson
                                  A Professional Corporation • Attorneys & Counselors at Law




                                  March 23, 2020
    www.pecklaw.com
                                  Via ECF
1325 Avenue of the Americas
                  10th Floor
                                  The Honorable Vernon S. Broderick                                 3/30/2020
       New York, NY 10019         United States District Judge
          tel. 212.382.0909       United States District Court                          Sentencing in this matter is hereby adjourned to
          fax 212.382.3456        Southern District of New York                         July 9, 2020 at 2:00 p.m.
                                  Thurgood Marshall United States Courthouse
                                  40 Foley Square, Room 415
              New York, NY
                                  New York, NY 10007
            Los Angeles, CA
               Oakland, CA        Re:        United States v. Ziskind, et al.
           Washington, D.C.                  Case No.: 18-cr-00375 (VSB)
                  Miami, FL
                 Chicago, IL      Dear Judge Broderick:
             River Edge, NJ
                  Austin, TX              We represent defendant Kevin Weinzoff in the above matter. Mr. Weinzoff
                  Dallas, TX      is currently scheduled to be sentenced on April 17, 2020. With the consent of the
                Houston, TX       government and P.O. Collen Tyler of U.S. Probation, and in light of the
                                  uncertainties presented by the COVID-19 pandemic, we respectfully request 1) an
                                  adjournment of Mr. Weinzoff’s sentencing to a convenient date for the Court in
                                  July 2020 to allow more time to prepare Mr. Weinzoff’s sentencing memorandum,
                                  and 2) that the due date for Probation’s final disclosure of the PSR be extended
               International      accordingly to allow defendant more time to provide additional documentation and
                  Alliances       information to Probation in advance of the final PSR disclosure.

                  Argentina
                                         Thank you for your attention to this matter.
                      Brazil
                                  Respectfully submitted,
                    Canada
                       Chile
                  Colombia         s/ Brian D. Waller___________
                 Costa Rica       Brian D. Waller
                 El Salvador
                    England       cc:        AUSA Andrew Thomas
                 Guatemala                   AUSA Robert Boone
                       India                 P.O. Collen Tyler (via email)
                     Mexico
                    Panama
                       Peru
                   Uruguay
